385 U.S. 453 (1967)
ROOSEVELT RACEWAY, INC.
v.
COUNTY OF NASSAU ET AL.
No. 732.
Supreme Court of United States.
Decided January 9, 1967.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
George Morton Levy for appellant.
Morris H. Schneider for the County of Nassau et al.; Louis J. Lefkowitz, Attorney General of New York, pro se, and Daniel M. Cohen, Assistant Attorney General, for the Attorney General of New York, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.